—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered February 14, 1994, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
We reject defendant’s claim that his negotiated sentence of a definite jail term of one year, revocation of his driving privileges and a fine of $1,000 was harsh and excessive. Moreover, since defendant failed to allege in his application to waive the $155 surcharge that the imposition thereof would work an unreasonable hardship upon himself and/or his family, we find that County Court properly declined to waive the surcharge.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.